     Case 4:02-cr-00282-WTM-CLR Document 66 Filed 09/03/19 Page 1 of 3



                   UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF GEORGIA
                        SAVANNAH DIVISION

UNITED STATES OF AMERICA,            )
                                     )
v.                                   )         Case No.
                                     )         4:02-CR-00282-WTM
ANTONIO DECORE SAMUEL,               )
                                     )
      Defendant.                     )

                               NOTICE OF APPEAL

      Notice is hereby given, pursuant to Federal Rules of Appellate Procedure 3

and 4, that Antonio Decore Samuel, Defendant in the above-captioned case, hereby

timely appeals to the United States Court of Appeals for the Eleventh Circuit from

the Order of this Court dated August 23, 2019, Doc. # 65, denying Defendant’s

Motion for Imposition of a Reduced Sentence Pursuant to Section 404 of The First

Step Act of 2018, Doc. # 60.




                                         -1-
    Case 4:02-cr-00282-WTM-CLR Document 66 Filed 09/03/19 Page 2 of 3



     Respectfully submitted, this 3rd day of September, 2019.

                                    GILLEN, WITHERS & LAKE, LLC


                                    s/ Thomas A. Withers, Esq.
                                    Thomas A. Withers, Esq.
                                    Georgia Bar Number: 772250
                                    Attorney for Defendant Antonio D. Samuel


Gillen, Withers & Lake, LLC
8 East Liberty Street
Savannah, Georgia 31401
Telephone: (912) 447-8400
                      E-Mail: Twithers@gwllawfirm.com




                                      -2-
      Case 4:02-cr-00282-WTM-CLR Document 66 Filed 09/03/19 Page 3 of 3



                           CERTIFICATE OF SERVICE

      The undersigned certifies that I have on this day served all the parties in this

case in accordance with the notice of electronic filing (“NEF”) which was

generated as a result of electronic filing in this court.

      This 3rd day of September, 2019.

                                         GILLEN, WITHERS & LAKE, LLC


                                         s/ Thomas A. Withers, Esq.
                                         Thomas A. Withers, Esq.
                                         Georgia Bar Number: 772250
                                         Attorney for Defendant Antonio D. Samuel


Gillen, Withers & Lake, LLC
8 East Liberty Street
Savannah, Georgia 31401
Telephone: (912) 447-8400
E-Mail: Twithers@gwllawfirm.com




                                           -3-
